Citation Nr: 1630308	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-28 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran had active service in the Army from January 1974 to January 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran provided testimony at a hearing before a Decision Review Officer of the RO in June 2011.  A transcript of the hearing is of record.  When this case was before the Board in September 2015, it was remanded for further development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the claim.  At the outset, the Board observes that direct service connection for heart disabilities requires the establishment of three elements: a) an event, injury or disease manifested in service; b) a current disability; and c) a nexus or link connecting the two.  See 38 C.F.R. §§ 3.303, 3.304.  Alternatively, where a veteran served for at least 90 days during a period of war and manifests heart disease to a degree of 10 percent within one year from the date discharge from service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309.   

VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

Initially the Board notes the Veteran has an extensive history of ischemic heart disease (IHD), status post myocardial infarctions.  As such, a current disability has clearly been established in this case.  Further, the evidence indicates the Veteran was treated for chest pain in service on at least two occasions.  Therefore, the central issues that must be addressed in this case is whether the Veteran's current IHD is either causally related to his reports of chest pain in service, or alternatively, whether his IHD initially manifested within one year of his discharge therefrom.  

The Veteran has provided several letters from his private treating clinicians.  Of particular probative value, the Veteran submitted letters from his private cardiologist, which are dated in June 2009 and June 2011 respectively.  In these letters, the cardiologist chronicled the Veteran's lengthy history of IHD.  She noted the Veteran underwent stenting of his coronary arteries in 1994, but stated that given his overall calcification his heart disease had a "longstanding" history.  In addition, the clinician noted the Veteran's reports of chest pain in service, and stated he, "may have begun experiencing angina at that time."

Based on the above-noted evidence indicating the Veteran's IHD may have initially manifested as angina in service, the RO obtained a VA medical opinion in September 2012.  Following a review of the then available records, the examiner concluded the Veteran's IHD was less likely than not incurred in service.  The examiner noted several pertinent service treatment records (STRs) and post-service medical records in his thorough review.  The examiner then explained that chest pain can arise from a number of possible causes.  Though he accepted the private cardiologist's determination that the Veteran's in-service complaints may have represented angina, the VA examiner stated this was likely a low probability given a number of factors.  In particular, the examiner found it would be unlikely for a man of the Veteran's age (19-21 years) in service to have been experiencing angina.  In addition, the examiner noted the Veteran's reported symptoms in service more likely represented a flu or gastrointestinal symptom complex.  Had the Veteran's reports of chest pain been caused by angina, the VA examiner stated the symptoms would have likely persisted until an intervention occurred.  The examiner also noted several other post-service risk factors for the development of the Veteran's IHD, which included cigarette smoking, obesity, hypertension, and a positive family history.  Finally, the examiner reasoned that although the Veteran's IHD likely began some time prior to his 1994 heart attack and stenting procedure, it would be very unlikely the condition would have manifested 24 years prior to that event.  

Since the VA examiner provided his September 2012 medical opinion, the Veteran has provided additional medical evidence and correspondence.  In particular, the Board notes the Veteran has indicated he was placed on aspirin in service, which may have ameliorated his chest pain.  Further, the Veteran has asserted his IHD may have been caused by exposure to an unspecified toxic substance in service.  In addition, the RO has obtained the Veteran's Social Security Administration Records.  Of importance, these records contain private treatment notes dating to 1980, which show treatment for upper abdominal and chest pain.  Further, these records also contain the medical records documenting his initial August 1994 myocardial infarction.  These records were not available for review at the time the VA examiner provided his September 2012 medical opinion.  Based on the receipt of additional pertinent medical records, as well as the Veteran's alternative theory of in-service causation resulting from exposure to toxic chemicals, the Board finds an addendum medical opinion must be obtained.  In addition, while this case is in remand status the Veteran is encouraged to obtain a statement from his treating cardiologist, Dr. D.H., which fully explains why she believes his IHD, to a 50 percent probability or greater, manifested in service.  The Board also briefly notes the Veteran has asserted he was provided cigarettes in his C-rations in service, and as such, believes his IHD should be service connected as a result of that.  However, the Board observes that service connection for disability on the basis of tobacco use in service.  See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2015).  As such, the Board will not further address this theory of entitlement. 

On remand, any relevant outstanding medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC must also contact the Veteran to determine the specific toxic substances he was exposed to in service, which he believes caused his IHD.  

3.  Then, the RO or the AMC should obtain an addendum VA medical opinion from the examiner who provided the September 2012 medical opinion.  All pertinent evidence of record must be made available to and reviewed by the examiner, to specifically include all relevant lay and medical evidence obtained since the September 2012 medical opinion was provided.  

Following a review of the relevant records and lay statements the physician should indicate whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's IHD:

a) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his reports of chest pain in service and/or his exposure to toxic chemicals in service; or

b) manifested within one year of his discharge from service.  

The physician must provide a complete rationale for all proffered opinions.  In this regard, the physician must discuss and consider the Veteran's competent lay statements, as well as the Veteran's historical medical records received from the Social Security Administration.   

If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed. 

If the prior examiner is not available, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.


4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  In this respect, the Veteran is again urged to obtain and submit an addendum medical opinion from Dr. D.H., which more fully explains the basis for her prior medical opinions.  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014)



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


